Citation Nr: 0300169	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White 
River Junction, Vermont



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for non service connected pension to 
include the issue of whether the veteran's disabilities 
were a result of his own willful misconduct.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) of White 
River Junction, Vermont.


FINDINGS OF FACT

1.  In a November 1990 administrative decision, the RO 
determined that injuries sustained by the veteran in an 
August 1988 motor vehicle accident were due to the 
veteran's own willful misconduct.

2.  The veteran was notified of that decision that same 
month, but failed to initiate an appeal and that decision 
became final.

3.  The evidence received since the November 1990 decision 
is either cumulative or redundant, and does not by itself, 
or when considered with previous evidence, relate to an 
unestablished fact necessary to substantiate the claim; 
and, when considered by itself or together with previous 
evidence of record, does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed November 1990 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2002).

2.  No new and material evidence has been received to 
warrant reopening of the issue of entitlement to non 
service-connected pension to include whether the veteran's 
disabilities were the result of misconduct.  38 U.S.C.A. 
§§ 1521, 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change 
in the law during the pendency of this appeal, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  This law 
redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where 
necessary, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The record reflects that the veteran was provided with a 
statement of the case during the pendency of this appeal.  
This document provided notification of the information and 
medical evidence needed to support a request to reopen a 
previously denied claim, in addition to that which is 
necessary to substantiate a claim of entitlement to 
nonservice-connected pension.  The RO also informed the 
veteran that the best source of new and material evidence 
would be evidence, which would have a bearing on the issue 
of willful misconduct.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was also given the opportunity to appear and 
testify before an RO Hearing Officer and/or a Member of 
the Board to advance any and all arguments in favor of his 
claim, but declined to do so.  Moreover, the RO has made 
reasonable efforts to develop the record, in that private 
medical treatment records pertaining to the August 1988 
motor vehicle accident were obtained and associated with 
the claims file.  

In response to a request for a copy of the accident 
report, the Vermont State Police Department indicated that 
copies of both the State Police and Operator's reports 
could only be obtained for a fee.  Although the additional 
documents may have had some bearing on the incident that 
occurred in August 1988, the veteran has not submitted the 
copies and VA is prohibited from paying to obtain this 
information.  38 C.F.R. § 3.159 (2002) (VA shall assist a 
claimant by attempting to obtain records maintained by 
State or local governmental authorities; VA shall not pay 
any fees charged by the custodian for providing such 
evidence).  While these records have not been obtained, it 
is otherwise indicated that the veteran was driving while 
intoxicated at the time of the accident leading to the 
injuries at issue.  Presumably the police report would be 
further evidence on this point, but there is no apparent 
likelihood that the police report would provide any basis 
for reopening this claim.

The veteran has not been afforded a VA examination.  
However, a VA examination is only necessary when needed to 
make a decision on the claim, see 38 U.S.C.A. § 5103A(d), 
and the Board finds that a VA examination is unnecessary 
here.  The law not his medical condition will control.

The veteran has not identified additional relevant 
evidence that has not already been sought and associated 
with the claims file.  The Board does not know of any 
additional relevant evidence, which is available which 
would likely reopen the claim.  As there is no additional 
evidence that needs to be obtained, there is no need for 
any more specific notice to the veteran than has already 
been provided.  See e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the claim is ready for 
appellate review.

In a November 1990 administrative decision, the RO 
determined that injuries sustained by the veteran in an 
August 1988 motor vehicle accident were due to the 
veteran's own willful misconduct.  Although he was 
provided written notice of that adverse determination by 
RO letter of November 27, 1990, he failed to initiate an 
appeal, and that decision became final one year after the 
date of the notification letter to the veteran.  At that 
time it was held that the veteran had sustained the 
injuries as a result of willful misconduct.  He had been 
driving down the wrong side of an interstate and hit 
another car head on.  It was held that he was intoxicated 
at the time, and that as such, his injuries were due to 
his own willful misconduct.

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations 
require that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new 
and material," and define material evidence as evidence, 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  These regulatory revisions apply 
to claims filed on or after August 29, 2001.  The veteran 
filed an application to reopen his claim, most recently in 
September 2001.  As a result, the amended regulatory 
provisions governing new and material evidence are 
applicable to the veteran's claim to reopen, which is 
discussed below.  It is noted that while the veteran was 
not provided with this precise definition of the new "new 
and material evidence" criteria, they do not vary so 
significantly, given the facts of this case, that more 
specific notice be given.

As a timely appeal of this adverse action was not 
submitted, the Board concludes that the RO's November 1990 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).  However, the law and regulations 
provide that if new and material evidence has been 
presented or secured with respect to a claim, which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991).

According to VA regulation, "new" means existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a)  (2002).  
New and material evidence can not be cumulative or 
redundant.  Id.  Furthermore, the Court of Appeals for the 
Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for 
Veterans Claims (Court) has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet.App. 273 
(1996), was not altered by the ruling in Hodge, and 
continued to be binding precedent).  The Board is required 
to give consideration to all of the evidence received 
since the last disallowance of this claim on any basis, in 
this case, since the RO decision dated in November 1990.  
See Hickson v. West,  12 Vet. App. 247, 251 (1999).

A disability pension is payable to a veteran who served 
for 90 days or more during a period of war and who is 
permanently and totally disabled due to non-service-
connected disabilities not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 1991).  At issue 
in this case is whether disabilities affecting the 
veteran's ability to work resulted from his own willful 
misconduct.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) 
(2002).  Willful misconduct involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  38 
C.F.R. § 3.1(n)(1) (2002).  Mere technical violation of 
police regulations or ordinances will not per se 
constitute willful misconduct.  38 C.F.R. § 3.1(n)(2) 
(2002).  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or 
death.  38 C.F.R. § 3.1(n)(3) (2002).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise 
a presumption to that effect will be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (2002).  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
Id.

The evidence on file at the time of the 1990 decision 
showed that the veteran was intoxicated and caused the 
accident that related in his injuries.  There has been 
additional information added to the file since that 
finding, but it does not challenge that factual premise.  
In fact, it confirms the premise.  There is now 
information that the veteran received a felony conviction 
for the events.  There are also reports of his remorse and 
current lifestyle.  These were not previously on file, but 
are cumulative and not new and material on the key point.  
Therefore, the evidence presented by the veteran does not 
raise a reasonable possibility of substantiating the 
claim.

Pertinent evidence which was of record when the RO 
rendered it's decision in November consisted of the 
veteran's hospital records from the Medical Center 
Hospital in Vermont and a VA Form 21-4176, Report of 
Accidental Injury.  

The completed VA form confirms the date and place of the 
accident, noting that it occurred at about 2:20 a.m.  The 
veteran also indicated that the state and local police 
departments made reports of the accident.  He also 
indicated that he was driving while intoxicated when the 
accident occurred.  In the section requesting a full 
description of how the accident occurred, the veteran 
stated that he was driving in the wrong direction on the 
interstate which resulted in a head-on collision.  He went 
on to list his injuries.  The veteran indicated that he 
did not remember what he was doing prior to the accident.  
He reported the weather conditions as rainy and dark and 
that the road was wet.

Evidence received since the November 1990 rating decision 
consists of a letter from a VA social worker and a 
psychosocial evaluation dated in June 2002.  The social 
worker's letter and report do not differ materially from 
the veteran's account of the events in his report of 
accidental injury.

Therefore the additional medical record is new, in that it 
was not of record in November 1990.  However, this 
evidence is not material since it is not probative as to 
whether the accident involved willful misconduct.  Rather 
it merely confirms that the veteran was intoxicated at the 
time of the accident; a fact already established by the 
veteran himself and that his injuries and residuals 
thereof are related to the August 1988 motor vehicle 
accident.  The Board has sympathetically reviewed the file 
and is mindful of the appellant's remorse.  The decision 
of the Board, however, must be based on the binding law 
and regulations.  Those legal provisions do not provide a 
basis to reopen and allow this claim.  Pension is not 
payable when, as here, there are disabilities due to the 
veteran's misconduct.

After careful review of the evidence presented in this 
case, the Board finds that neither the medical evidence 
nor the contentions and arguments submitted since the 
November 1990 rating decision constitute new and material 
evidence.  In the absence of any new and material evidence 
pertaining to the veteran's willful misconduct, the 
November 1990 rating decision is final and cannot be 
reopened.


ORDER

As new and material evidence has not been submitted on the 
issue of willful misconduct, the appeal to reopen the 
claim of non service-connected pension benefits based on 
disabilities sustained in the accident is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


